Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 11, 2014. The judgment convicted defendant, upon a jury verdict, of sodomy in the first degree, criminal sexual act in the first degree (two counts) and sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by reversing those parts convicting defendant of sodomy in the first degree and two counts of criminal sexual act in the first degree and dismissing counts one, two and six of the amended indictment without prejudice to the People to re-present any appropriate charges under those counts to another grand jury, and as modified the judgment is affirmed.
Same memorandum as in People v Vickers ([appeal No. 1] 148 AD3d 1535 [2017]).
Present — Carni, J.P., Lindley, NeMoyer, Troutman and Scudder, JJ.